DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 2 shows steps 1-3 of a flowchart.  However, the steps are blank.  What does Fig. 2 convey about the invention?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: element 34 in Fig. 1A is not identified in the Specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 15-17 and 23 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Botha, U.S. Patent Publication 2011/0153094.

As per claims 1 and 17, Botha discloses an automatic lubricator (12.1) (fig. 2) and method of operating same for lubricating an object (abstract), the lubricator comprising:
 	a housing (24, 30) with a coupling section (37) configured to couple with a lubricant container (26) [cartridge] containing a lubricant (28), wherein the lubricant container (26) comprises a rotatable shaft (52) [drive screw] with a piston (38) [plunger] to dispense the lubricant (28) from an output (40) of the lubricant container (26);

 	at least one sensor (58) [ammeter] configured to provide a sensor signal (para [0062]) indicative of at least one of a force exerted by the electric motor (44) onto the rotatable shaft (52) and a force exerted by the lubricant (28) onto the container (26) (para [0062]); and
 	a control circuitry (34) configured to determine a blockage of the output (40) of the lubricant container (26) based on the sensor signal of the at least one sensor (58) (para [0062]).

As per claim 2, Botha as set forth above, discloses the at least one sensor (58) is arranged within the housing (paras [0047, 0053]).

As per claim 5, Botha as set forth above, discloses the control circuitry (34) is configured to determine, based on the sensor signal, a measure correlating with the force exerted by the electric motor (44) onto the rotatable shaft (52) (para [0062]); and
 	wherein the control circuitry (34) is configured to determine the blockage of the output (40) based on comparing the determined measure with a threshold value (para [0062]).

As per claim 6, Botha as set forth above, discloses the lubricator (12.1) further comprises a data storage (50) [module] (para 0049]); and wherein the threshold value is stored in the data storage (50) (para [0062]).

As per claims 15 and 23, Botha as set forth above, discloses a communication circuitry (34) configured to transmit a signal (para [0051]) indicative of the output blockage to a receiver (PC 20) (para [0062]).

As per claim 16, Botha discloses a lubrication system for lubricating an object (abstract), the lubrication system comprising:
 	a lubricant container (26) configured to contain a lubricant (28) and including a rotatable shaft (52) with a piston (38) to dispense the lubricant from an output (40) of the lubricant container (26);
 	a housing (24, 30) with a coupling section (37) configured to couple with the lubricant container (26);
 	an electric motor (44) configured to drive the rotatable shaft (52) of the lubricant container (26), such that at least a part of the lubricant is dispensable from the lubricant container (26);
 	at least one sensor (58) configured to provide a sensor signal indicative (para [0062]) of at least one of a force exerted by the electric motor (44) onto the rotatable shaft (52) and a force exerted by the lubricant (28) onto the container (26) (para [0062]); and 
.


Allowable Subject Matter
Claims 3-4, 7-14 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest an automatic lubricator for lubricating an object, the lubricator including a housing with a coupling section configured to couple with a lubricant container containing a lubricant, wherein the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container, such that at least a part of the lubricant is dispensable from the lubricant container; at least one sensor configured to provide a sensor signal indicative of at least one of a force exerted by the electric motor onto the rotatable shaft and a force exerted by the lubricant onto the container; and a control circuitry configured to determine a blockage of the output of the lubricant container based on the sensor signal of the at least one sensor;  the at least one sensor is arranged at an end of the electric motor, such that the at least one sensor is arranged between the rotatable shaft and the electric motor.  Or in the alternative, wherein the at least one sensor is mechanically coupled to a rotating part of the electric motor, such that the at least one sensor rotates in correspondence with a rotation of the rotating part of the electric motor.
 	Also,  the prior art of record fails to teach or suggest an automatic lubricator for lubricating an object, the lubricator including a housing with a coupling section configured to couple with a lubricant container containing a lubricant, wherein the lubricant container comprises a rotatable shaft with a piston to dispense the lubricant from an output of the lubricant container; an electric motor configured to drive the rotatable shaft of the lubricant container, such that at least a part of the lubricant is dispensable from the lubricant container; at least one sensor configured to provide a sensor signal indicative of at least one of a force exerted by the electric motor onto the rotatable shaft and a force exerted by the lubricant onto the container; and a control circuitry configured to determine a blockage of the output of the lubricant container based on the sensor signal of the at least one sensor; a rotatable circuit board mechanically coupled to a rotating part of the electric motor, such that the rotatable circuit board rotates in correspondence with a rotation of the rotating part of the electric motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654